Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 1 of 11 PageID #: 1443



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------X

 UNITED STATES OF AMERICA
                                                          SUPPLEMENTAL
        - against -                                       PROTECTIVE ORDER

 HUAWEI TECHNOLOGIES CO., LTD.,                           Cr. No. 18-457 (S-3) (AMD)
 HUAWEI DEVICE USA INC.,

                            Defendants.

 -----------------------------X

                On June 10, 2019, the Court entered a Protective Order governing discovery in

 the above-captioned matter (the “Protective Order”). See ECF No. 57. The Protective Order

 stated that the parties would “seek to negotiate, in good faith, a separate agreement governing

 disclosure of Discovery Materials to co-defendant Wanzhou Meng [“Ms. Meng”] and her

 counsel.” Id. at 1 n.1. The parties are now before the Court having stipulated to the following

 Supplemental Protective Order governing such disclosure. For avoidance of doubt, nothing in

 this Supplemental Protective Order limits the rights of the parties under the underlying Protective

 Order to seek additional relief from the Court.

                IT IS HEREBY ORDERED by the Court, pursuant to Federal Rule of Criminal

 Procedure 16(d), that:

                1.        The terms Defendants, Defense Counsel, Defense Staff, Discovery

 Materials, Sensitive Discovery Materials, and Attorney’s Eyes Only Materials shall have the

 meanings defined in the Protective Order, as modified by agreement of the parties pursuant to

 Paragraph 7 of the Protective Order.
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 2 of 11 PageID #: 1444



                2.      “Agreed Discovery Materials” means Discovery Materials that both (a)

 are not Sensitive Discovery Materials or Attorney’s Eyes Only Materials; and (b) include Ms.

 Meng as a sender, recipient, cc, or bcc.

                3.      The Defendants, Defense Counsel, and Defense Staff may disclose or

 discuss Agreed Discovery Materials, and any and all copies, notes, transcripts, documents and

 other information and materials derived or prepared therefrom, to or with Ms. Meng and her U.S.

 counsel at Steptoe & Johnson and U.S. counsel’s staff (which is defined as non-lawyer staff

 employed or retained by Ms. Meng’s U.S. counsel) (collectively, “U.S. Counsel”) without

 further order of the Court, provided that Ms. Meng and such U.S. Counsel have been provided

 with a copy of the Protective Order and this Supplemental Protective Order, signed the

 Supplemental Protective Order, and signed Attachment A to the Protective Order, and provided

 the signed copy to Defense Counsel.

                4.      With the exception that this paragraph 4 shall not apply with respect to

 work product created by Ms. Meng or U.S. Counsel, which is addressed in paragraph 5 below,

 Ms. Meng and U.S. Counsel may review the Agreed Discovery Materials, and any copies, notes,

 transcripts, documents and other information and materials derived or prepared by others

 therefrom, only (a) within the United States on an online platform that does not permit copying

 or downloading, or (b) in the presence of Defense Counsel or Defense Staff; and Ms. Meng and

 U.S. Counsel are prohibited from having possession, custody, or control of the Agreed Discovery

 Materials, and any copies, notes, transcripts, documents and other information and materials

 derived or prepared by others from the Agreed Discovery Materials.

                5.      Ms. Meng and U.S. Counsel may create work product derived or prepared

 from the Agreed Discovery Materials. Ms. Meng may create, review, or discuss such work




                                                  2
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 3 of 11 PageID #: 1445



 product only in the presence of U.S. Counsel, Defense Counsel, or Defense Staff. Any such

 work product must remain at all times in the possession, custody, or control of U.S. Counsel,

 Defense Counsel, or Defense Staff. If such work product is created or transported outside the

 United States, it must be destroyed or transported back to the United States by U.S. Counsel,

 Defense Counsel, or Defense Staff.

                6.     Paragraphs 13 through 15 of the Protective Order shall not preclude the

 Defendants, Defense Counsel, and Defense Staff from discussing or disclosing Agreed

 Discovery Materials, and any copies, notes, transcripts, documents and other information and

 materials derived or prepared therefrom, including work product derived or prepared from the

 Agreed Discovery materials, to and with Ms. Meng and U.S. Counsel in Canada, consistent with

 the terms of this Supplemental Protective Order.

                7.     Defendants, Defense Counsel, and Defense Staff may disclose and discuss

 Agreed Discovery Materials, and any copies, notes, transcripts, documents and other information

 and materials derived or prepared therefrom, to and with Ms. Meng and U.S. Counsel only for

 the limited purpose of assisting the Defendants in defending against the charges in the above-

 captioned case and any superseding indictment, including but not limited to preparation for trial

 and any sentencing, appeal, or collateral attack, which was commenced within a year of the

 exhaustion of the Defendants’ appellate rights, involving the charges in the above-captioned

 case. Ms. Meng and U.S. Counsel are prohibited from further disclosing or discussing any

 Agreed Discovery Materials, and any and all copies, notes, transcripts, documents and other

 information and materials derived or prepared therefrom, other than with the Defendants,

 Defense Counsel, Defense Staff, U.S. Counsel, or Ms. Meng herself, to the extent they are

 authorized to review such materials pursuant to this Supplemental Protective Order or the




                                                 3
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 4 of 11 PageID #: 1446



 Protective Order, or from using any Agreed Discovery Materials, and any and all copies, notes,

 transcripts, documents and other information and materials derived or prepared therefrom, in any

 other proceedings, including specifically in Ms. Meng’s extradition proceedings in Canada.

                8.     Defense Counsel shall maintain a log of all Agreed Discovery Materials

 disclosed to Ms. Meng or U.S. Counsel.

                9.     In the event the terms of this Supplemental Protective Order are violated,

 the party with knowledge of the violation shall advise the other parties and the Court

 immediately of the nature and circumstances of such violation.

                10.    Upon determination by the Court of a violation of this Supplemental

 Protective Order, the Court may take such action as it deems appropriate.

                11.    This Supplemental Protective Order pertains only to unclassified Agreed

 Discovery Materials. Nothing in this Supplemental Protective Order shall alter or control the




                                                 4
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 5 of 11 PageID #: 1447
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 6 of 11 PageID #: 1448
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 7 of 11 PageID #: 1449
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 8 of 11 PageID #: 1450
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 9 of 11 PageID #: 1451
Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 10 of 11 PageID #: 1452
               Case 1:18-cr-00457-AMD Document 137-1 Filed 03/10/20 Page 11 of 11 PageID #: 1453




                                        Attachment A to Supplemental Protective Order

I have reviewed the Supplemental Protective Order in U.S. v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD), and
agree to comply with all of the terms and conditions therein.

         Full Legal Name                  Title and Organization                  Signature                     Date
